Citation Nr: 0405151	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-03 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Little Rock, Arkansas



THE ISSUE

Entitlement to apportionment of the veteran's VA nonservice-
connected pension benefits.



WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from May 2000 and December 2000 Special Apportionment 
decisions by the RO. 

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in November 2003.



FINDINGS OF FACT

1.  The record indicates that the veteran and his first wife 
divorced in 1972; and that the appellant and the veteran were 
married in August 1973.  The veteran and the appellant had 
three children; one child, V.G. born in 1971, prior to their 
marriage, one child, J.B., born during the marriage, in 1978 
and one child, M.B., born to the appellant after the 
termination of the marriage, in 1986.  The children are no 
longer dependents of the veteran.

2.  The record contains a divorce decree from the State of 
Arkansas showing that the appellant was granted an absolute 
divorce from the veteran in February 1985; and there is no 
competent evidence of record indicating that the veteran and 
the appellant were ever re-married.

3.  An RO decision of February 1998 granted a permanent and 
total disability rating for pension purposes to the veteran, 
effective in June 1997; and VA nonservice-
connected improved pension benefits were paid to the veteran, 
including additional pension benefits for his dependent 
spouse and his two minor children.

4.  In May 2000, the RO removed the appellant and the 
veteran's daughter M.B. from the pension award; they were no 
longer considered dependents for VA purposes as the veteran 
and the appellant were estranged and the veteran was not 
contributing to her or the children's support.  

5.  No reasonable apportionment of the veteran's VA pension 
benefits can be made to the appellant without causing undue 
financial hardship to the veteran, as the veteran's pension 
rate is not sufficient to allow payment of a reasonable 
amount of benefits to an apportionee.



CONCLUSION OF LAW

The criteria for an apportionment of the veteran's pension 
benefits have not been met.  38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. §§ 3.23, 3.450, 3.451, 3.452, 3.458 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is in receipt of VA non-service connected pension 
benefits (38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 
3.3(a)(3) (2003)).  Pursuant to 38 U.S.C.A. 1521(a), improved 
(nonservice-connected) pension is a benefit payable by VA to 
a veteran of a period of war who is permanently and totally 
disabled from non-service-connected disability not the result 
of the veteran's willful misconduct.  

The law further provides that all or any part of the pension 
payable on account of any veteran may be apportioned if the 
veteran is not residing with his or her spouse and the 
veteran is not reasonably discharging his responsibility for 
the spouse's support.  38 C.F.R. § 3.450(a)(1)(ii) (2003); 
see also 38 C.F.R. § 3.452(a) (2003).  

No apportionment will be made; however, where the veteran is 
providing for his dependents.  Rather, the additional 
benefits for such dependents will be paid to the veteran.  38 
C.F.R. § 3.450(c) (2003).  

A veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's "dependent" for VA purposes unless the spouse 
receives reasonable support contributions from the veteran.  
38 C.F.R. § 3.23(d)(1) 2003.

Special apportionments between the veteran and his dependents 
may be assigned where hardship is shown to exist, based upon 
the facts in the individual case as long as it does not cause 
undue hardship to the other persons in interest, except as to 
those cases covered by 38 C.F.R. § 3.458(b) and (c).  
38 C.F.R. § 3.451 (2003).

For example, there will be no apportionment made where the 
total benefit payable to the disabled person does not permit 
payment of reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a) (2003).

The appellant filed her claim in March 2000, requesting an 
apportionment of the veteran's nonservice-connected pension 
benefits.  The appellant contends that she is still married 
to the veteran, but that they have lived apart since the 
veteran began receiving pension in 1998.  

In May 2000, the RO removed the appellant and the veteran's 
daughter M.B. from the pension award; they were no longer 
considered dependents for VA purposes as the veteran and the 
appellant were estranged and the veteran was not contributing 
to her or the children's support.  The veteran's monthly 
pension benefit was therefore lowered to $240.

That same month, the RO denied the appellant's claim for 
apportionment.  In the May 2000 Special Apportionment 
Decision, the RO denied the claim based on a finding that 
neither the veteran nor the claimant had provided sufficient 
income/asset information.  

In response to the RO's findings, the appellant submitted 
evidence showing financial hardship on her part.  

The RO issued another Special Apportionment Decision in 
December 2000 subsequent to the additional financial evidence 
received from the appellant.  In that decision, the RO noted 
that the veteran did have financial need; however, the RO 
found that the veteran's VA pension award no longer included 
additional benefits for dependents and his pension rate was 
not sufficient to allow payment of a reasonable amount of 
benefits to an apportionee.  The veteran timely appealed that 
determination.  

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in November 2003 that the 
veteran moved out in 1998 and that she has had to raise their 
two children alone without any financial support from the 
veteran since he left them in 1998.  The appellant also 
testified that her children were now grown.

Upon a careful review of the record in this case, the Board 
finds that the veteran and the appellant were divorced in 
February 1985 and there is no competent evidence of record 
showing that they were ever re-married.  

Specifically, the record contains a copy of a divorce decree 
from the State of Arkansas showing that the appellant was 
granted an absolute divorce from the veteran in February 
1985.  

Furthermore, the veteran indicated on his August 1992 VA 
Application for Compensation and Pension that he had been 
divorced from the appellant since February 1985.

A November 1992 report of psychiatric evaluation notes that 
the veteran was divorced at that time.  

In addition, the veteran once again indicated on his May 1997 
Application for Compensation and Pension that he was 
divorced.  

However, in another copy of the May 1997 Application for 
Compensation and Pension, the veteran crossed out the 
original check mark noting that he was divorced, and 
indicated that he had been re-married to the appellant since 
May 1997.  The veteran indicated that the marriage was 
performed by someone other than a clergyman or authorized 
public official.  

Unfortunately, neither the veteran nor the appellant provided 
a copy of a marriage certificate showing that they were re-
married in May 1997.  

Since it is not shown that the appellant is currently the 
spouse of the veteran, and that their children are grown and 
thus no longer dependents, the appellant is not entitled to 
an apportionment of the veteran's pension benefits, as she 
does not meet the eligibility criteria for apportionment 
since she is not the spouse of the veteran.  

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

However, as disposition of the developed issue on appeal in 
this case involves not a disputed question of fact, but 
rather a matter of law, further evidentiary development is 
not required in this case.  In this case, because the law and 
not the evidence is dispositive, the changes made by the VCAA 
as to evidentiary development are not applicable.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that 
the VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).

In the circumstances of this case, to remand the case with 
regard to the developed issue would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  On review, the Board finds that VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

In a case such as this one, where the law and not the facts 
are dispositive, the claim must be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board does point out; however, that even if the appellant 
could provide competent evidence that she and the veteran 
were re-married, the criteria of an apportionment of the 
veteran's pension benefits are still not met.  More 
specifically, the Board finds that the veteran's VA pension 
award no longer included additional benefits for dependents 
and that his pension rate was not sufficient to allow payment 
of a reasonable amount of benefits to an apportionee.  In 
other words, the veteran's expenses exceeded his income, 
according to the financial documentation in the claims file.  

In this regard, the regulations pertinent to special 
apportionments provide that where hardship is shown to exist, 
pension may be specially apportioned between the veteran and 
his dependent spouse as long as it does not cause undue 
hardship to the other persons in interest, except as to those 
cases covered by 38 C.F.R. § 3.458(b) and (c) (2003).  38 
C.F.R. § 3.451 (2003).  In determining the basis for special 
apportionment, consideration will be given to such factors as 
the amount of VA benefits payable; other resources and income 
of the veteran and those dependents on whose behalf 
apportionment is claimed; and special needs of the veteran, 
his or her dependents, and the apportionment claimants.  The 
amount apportioned should generally be consistent with the 
total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.

In this case, the RO reduced the veteran's pension award 
after the appellant filed the apportionment claim, based on a 
finding that the veteran and the appellant were estranged and 
that the veteran no longer had dependent children.  

Based on the particular financial circumstances shown above 
(and assuming the appellant and the veteran are legally 
married), although hardship is reported by the appellant in 
terms of being unable to meet her monthly expenses based on 
her income, an apportionment of the veteran's current monthly 
pension amount would result in a financial hardship to him.

Having considered the facts of this case and the applicable 
rules and regulations, the Board finds that an apportionment 
of the veteran's pension benefits is not warranted.  First, 
the documentation in the claims file indicates that the 
veteran and the appellant were legally divorced in February 
1985 and there is no documentation showing that they were 
legally re-married subsequent to the 1985 divorce.  However, 
even assuming that they were legally remarried, and although 
the Board finds that the appellant is experiencing financial 
hardship, it is clear that apportionment of any of the 
veteran's VA benefits would also create undue hardship for 
him.  

The law does not permit apportionment of VA benefits when 
either the equities are such that apportionment would cause 
undue hardship to the veteran or the total benefits payable 
to the disabled person would not permit payment of reasonable 
amount to the apportionee.  As such is the case here, the 
Board thus concludes that entitlement to apportionment of VA 
pension benefits is not warranted.  



ORDER

Entitlement to an apportionment of the veteran's nonservice-
connected pension benefits is denied.




	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



